Citation Nr: 1416299	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to February 1996.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO, in pertinent part, denied the claim for PTSD with depression and anxiety attacks.  The issue on appeal was previously recharacterized as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009.  

The Veteran presented testimony before the Board in March 2013.  A transcript has been obtained.  

In May 2013, the Board remanded the matter for further development and adjudication.  Having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The Veteran has raised claims of entitlement to increased evaluations for her service-connected lumbar spine condition and residuals of head trauma.  She also appears to be claiming entitlement to service connection for neck and hand conditions.  See VA Form 21-526EZ received in December 2013.  These matters not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  As the Veteran's lay assertions as to military sexual trauma (MST) are found to be credible, a competent diagnosis of PTSD can be sustained. 

2.  The evidence is in equipoise; PTSD is related to the Veteran's period of active service.  


CONCLUSION OF LAW

Affording the Veteran all reasonable doubt, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's claim is not considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  Consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes her PTSD involve neither type of activity (fear of hostile military or terrorist activity). 

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety attacks.  Specifically, she alleges that the claimed condition is the result of MST, which occurred while she was performing duties as a supply clerk for the 772nd Military Police Company.  The Veteran is unclear as to the specific date of the alleged incident and has given multiple possible dates of incurrence; however, the Board does not find this a fatal flaw given the traumatic nature of the event and the supporting evidence delineated below.   

The Veteran has not alleged combat with the enemy.  The Veteran was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non- combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, her bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, her stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.

The Veteran's DD-214 shows she was on active duty from September 1995 to February 1996.  Service personnel records confirm the Veteran was assigned to the 772nd MP Co.  She was a unit supply specialist.  Service treatment records show the Veteran had a pregnancy test in September 1995.  She was also treated for a yeast infection and given a prophylactic dose of Bicillin in September 1995.  In June 1999, she was treated for symptoms associated with alcohol use, as well as stress (tension headaches with agitation), and increased anxiety.   She reported depression and excessive worry on an August 2000 report of medical history.  The Veteran testified to multiple HIV tests after the incident (done privately), there is one dated in August 2000 of record.  Service personnel records show the Veteran received multiple letters of instruction for being absent without leave (AWOL) between September 2000 and January 2001.  She was reduced in Grade from an E4 to an E3 in December 2000.  She was discharged from the Army National Guard for unsatisfactory performance.  Though the MST is not documented in the records, the Board finds the information contained within this paragraph provides credible supporting evidence of such an event.

The Veteran has been diagnosed with PTSD.  VA treatment providers have attributed the PTSD symptoms to MST.  The June 2013 VA examiner determined the Veteran had a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association  (DSM- IV). The examiner opined PTSD was at least as likely as not related to her MST.  The examiner noted that while the record documented subsequent abuse by the father of her children, which the Veteran has readily acknowledged, this was considered a compounding and aggravating factor rather than a causal one, and it was the PTSD that largely attributed to her MST.  There are no contrary medical opinions of record.  As such, service connection is warranted.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


